Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: There is no teaching or motivation in the art to combine each of the instantly recited structural requirements (a SORT lipid composition comprising an ionizable cationic lipid and a cationic, anionic, or zwitterionic SORT lipid) wherein a surface of the SORT lipid composition interacts with Apo E to a lesser degree than with an endogenous protein that is not Apo E, thereby providing a lesser amount or activity of the therapeutic agent in liver.  It was known in the art to deliver therapeutic agents such as antisense oligonucleotides in liposomes/lipid-coated cationic lipoplexes for targeted delivery to specific organs, as evidenced by Bartsch et al. (Pharmaceutical Research, 19, 5, 2002, 676-680), but there is no teaching to formulate a SORT lipid composition comprising an ionizable cationic lipid and a 
The specification exemplifies benefits of the combination of the ionizable cationic lipid and the additional SORT lipid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/AMY H BOWMAN/Primary Examiner, Art Unit 1635